DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, and 9-19 are currently pending. Claims 9-13 remain withdrawn. Claims 18 and 19 have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 14-19 are rejected under 35 U.S.C. 101 because the claimed inventions are direct to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea. A streamlined analysis of claims 1 and 14 follows.
Regarding independent claims 1 and 14, the claims recite an evaluating apparatus and a non-transitory computer readable medium having stored thereon a program for causing a microprocessor to execute steps to determine whether a user is sleeping. Thus, the claims are directed to a machine, which is one of the statutory categories of invention.
The claims are then analyzed to determine whether is it directed to any judicial exception. The steps of calculating an amount of activity of the user from the biological signal, calculating a determination value, determining whether or not the user falls asleep, and determining whether the user is sleeping during a period of time by comparing the determination value with a threshold set forth a judicial exception. These steps could be performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claims are drawn to a mental process, which is an abstract idea.
The claims as a whole are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. The claims fail to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. There is also no specificity to the steps recited in the claim. Although the steps mention determining the user is sleeping, it is unclear how this is tied to a practical application, as it is unclear what could be done once it has been determined the user is sleeping. The claim does mention an output step, however it is unclear how this output could be changed based on the determination of whether or not the user falls asleep or remains sleeping. The determination of whether the user is sleeping or not does not provide an improvement to the technological field and does not effect a particular treatment or effect a particular change, nor do the claims use a particular machine to perform the abstract idea.
The claims are a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Using a detector to detect the biological signal of the user is presolutional activity, e.g., mere data gathering step necessary to perform the abstract idea. Furthermore, obtaining data (detecting a biological signal) and calculating an amount of activity from the biological signal are well-understood, routine and conventional activities for those in the field of medical diagnostics. The data acquiring and comparison steps are also recited at a high level of generality such that it amounts to insignificant presolution activity. When recited at a high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant’s invention. Claims 1 and 14 also do not recite specific structures to perform the abstract idea. Although claim 1 mentions a controller and claim 14 mentions a microprocessor, the controller and microprocessor are generic components used to perform the abstract idea. Section 2106.05(f) of the MPEP recites that using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application. Furthermore, the steps of determining whether the user is sleeping is merely comparing the amount of activity to thresholds.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non- statutory subject matter.
The dependent claims also do not add anything “significantly more” to the abstract idea. Claims 2, 3, and 15-17 merely recite additional steps without mentioning a specific, non-generic machine, structure, or element that would perform these steps. Furthermore, the claims do not tie any of the steps into a practical application nor is there an output.
Response to Arguments
Applicant’s arguments regarding the objections have been considered and are persuasive. As such, the objections have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been considered and are persuasive. As such, the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn.
Applicant argues that the technological improvement is when the threshold has been adjusted to the high threshold, which would help accurately determine the state of the patient. Examiner respectfully disagrees, as the abstract idea of determining the state of the patient cannot be relied upon to show integration of the abstract idea into a practical application or show anything significantly more than the abstract idea itself. Examiner suggests if there is/are any particular structure(s) other than the detector and processor, to include as many particular structures as possible. Examiner also requests the Applicant to explain what happens with the outputted sleeping state, as this could provide insight to any possible amendments to show how the data is practically applied. Furthermore, Examiner also suggests to include sections of the specification that show support for any amendments made. Examiner also notes that the independent claims do not mention adjusting the threshold. Rather, the independent claims merely mention a low threshold and a high threshold. It is unclear if the Applicant has intended to not include this limitation. 
Applicant’s arguments regarding the 35 U.S.C. 103 rejections have been considered and are persuasive. As such, the 35 U.S.C. 103 rejections have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heruth et al. ‘512 (US Pub No. 2005/0209512) teaches adjusting a threshold to adjust the sensitivity of a processor in determining whether a patient is asleep. The threshold is used to compare a value of a sleep metric to determine if the patient is asleep.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791